Smith, J.
(dissenting): The question when to express an inability to agree with the majority of the court is as perplexing a one as ever confronts any justice. Our beloved former Chief Justice William A. Johnston told the writer years ago that a dissent should be written only when a fundamental principle is involved. This problem becomes doubly difficult when the matter upon which the justice is unable to agree with the rest of the court has received' recent consideration by the court or is deemed to be well settled by the decisions of the court or where the justice himself has written the opinion of the court wherein the majority view was expressed.
However, the action of the court is only the judgment of its individual members set down in an opinion. To make a mistake in judgment is one of the frailties to which justices are susceptible, along with the rest of the human race. To persist in an error, however, after one has determined that it is an error is unforgivable. John Stuart Mill said that the human race was only able to make progress because its mistakes were corrigible and by consideration and discussion could be corrected from time to time.
All these observations lead me to the statement that I am unable to agree with the opinion of the court as expressed in this case and in Egnatic v. Wollard, 156 Kan. 843, 137 P. 2d 188. I say this even though I was the author of the opinion in Dixon v. Flucker, 155 Kan. 399, 125 P. 2d 364. When the Foss case and the Dixon case and the Yeager case were submitted, I, myself, was influenced to a great extent by subdivision 12 of G. S. 1939 Supp. 59-301 that gave the probate courts equitable powers. I still adhere to the rule announced in the Foss case and the Yeager case and so much of the Fluker case as deals with the rule that an action in equity to enforce an oral contract, to convey or bequeath real estate must be brought in probate court. I do not adhere to so much of that opinion as may be interpreted as an authority that an action on a contract to recover money from an estate must be brought direct in probate court. When it became my duty to write the opinion in this case I again *346read and re-read Egnatic v. Wollard, supra. The author of that opinion had made an exhaustive study of the subject and brought every available argument to bear upon the question. It is a powerful and well-considered opinion. However, much to my chagrin, the more I read it the less convinced I became that it led to a sound conclusion. In my opinion, G. S. 1941 Supp. 59-2238 and 59-2207 should be given much more force than they are given in that opinion. I believe they are a positive indication of legislative intent that the cases which had been up to the time of the passage of the act properly brought in district court should be brought there under the new code. A further scrutiny of the argument that one entitled to a jury trial is not deprived of the jury trial because, there is a right of appeal to the district court from the action of the probate court has failed to convince me of its soundness. It seems that if the legislature had intended to make such a sweeping change it would have so provided in clear and concise and unambiguous language. This it did not do. As far as making a distinction between cases that may be brought in the district court in the first instance and those that must be brought first in probate court, I would be content with a rule that cases known as law cases, such as actions on contracts or on torts, such as this, might be brought directly in the district court while the cases to be settled by equitable principles must be brought directly in the probate court. Or the rule could well be that in cases where the parties are entitled to have the issues, of fact submitted to a jury the action might be brought directly in district court. It seems to me there is logical argument for making that distinction in view of. the language about giving ^equitable powers to probate courts, which has already been quoted herein.
For all of these reasons I wish to announce that I do not now agree with the decision in Egnatic v. Wollard, supra, and that I do not concur in this opinion.